internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-154868-01 date date legend taxpayer entity tax years ended individuals a b and c external tax advisor dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1_1503-2 with respect to each dual_consolidated_loss of entity incurred in tax years ended and the agreements the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-154868-01 individual a is the former vice president of taxes for taxpayer and was involved in the preparation of taxpayer’s tax returns for the tax years ended through individual b is a partner with external tax advisor and together with his staff were engaged to review taxpayer’s consolidated tax returns for the tax years ended and individual c is a tax partner with external tax advisor and during june of was asked by taxpayer to assist in preparing a request for a closing_agreement under sec_1 g iv b with respect to the dual consolidated losses of entity the affidavits of individuals a b and c and the facts submitted describe the circumstances that led to the failure_to_file the agreements taxpayer is requesting relief before the failure to attach the required agreements to taxpayer’s tax returns for the tax years at issue was discovered by the irs sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the agreement is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1 g i with respect to each dual_consolidated_loss of entity incurred in tax years ended and the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements sec_301_9100-1 a copy of this ruling letter should be associated with the agreements in re plr-154868-01 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of the ruling letter is being furnished to taxpayer and to the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
